Citation Nr: 1432188	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  10-18 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and issued by the RO in Cleveland, Ohio.  Jurisdiction of the Veteran's claims file remains with the Cleveland RO. 

An October 2013 Board decision reopened a claim of entitlement to service connection for PTSD, and remanded a recharacterized claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, for further development.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009). 

Subsequent to the Board's October 2013 remand, the case was converted into an electronic file located in the Veterans Benefits Management System (VBMS).  There are also records in the Virtual VA system that are not in VBMS.  The agency of original jurisdiction (AOJ) has considered these records in the most recent readjudication of the case in the April 2014 supplemental statement of the case.


FINDINGS OF FACT

1.  The record does not contain credible supporting evidence that the Veteran was subject to military sexual assault (MST).
 
2.  The Veteran's variously diagnosed acquired psychiatric disorders, to include PTSD, first manifested after the first post-service year and are not shown to be causally or etiologically related to any disease, injury, or incident in service.




CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2007 letter, sent prior to the unfavorable rating decision issued in March 2008, advised the Veteran of the evidence and information necessary to substantiate her service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Such letter also provided the Veteran with PTSD Personal Assault Questionnaire, which complied with the notice provisions of 38 C.F.R. § 3.304(f), and advised her that she could submit evidence of behavior change(s) and other alternative forms of evidence to substantiate her claim.  38 C.F.R. § 3.304(f)(5); Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992); 38 C.F.R. § 3.159(e).  Additionally, such letter advised her of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and service personnel records (SPRs), as well as VA treatment records, private treatment records and records from the Social Security Administration (SSA), have been obtained and considered.  Notably, the Veteran has indicated that no charges were filed or other action pursued during service as a result of the claimed MST.  As such, there is no indication any additional records search would yield additional records capable of corroborating the claimed MST event.  She has not responded to VA's request to identify sufficient information to corroborate other potentially claimed stressors, such as her report of witnessing injured from an airplane crash.  See Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (claimant cannot wait passively for VA assistance in circumstances where claimant may or should have information in obtaining the putative evidence).

The Veteran has not identified any additional relevant and outstanding records that have not been requested or obtained other than reported pre-service psychiatric treatment records from Zanesville.  However, she has not complied with her respective responsibility in developing her claim by either submitting the Zanesville records to VA or responding to VA's March 2014 offer to assist her in obtaining these specific records if she provided authorization to do so.  Id.

The Board further observes that the Veteran has been in receipt of SSA benefits since approximately 2003, see VA C&P examination report dated December 2003, and the records provided by SSA were limited to a continuing disability determination; however, as SSA furnished all requested records and there is no indication that SSA contains any records pertaining to an original disability determination more than a decade ago, the Board finds VA's duty to assist in this regard has been satisfied.  See Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010) (holding that "there must be specific reason to believe [SSA] records may give rise to pertinent information to conclude that they are relevant.")

The duty to assist also provides that VA will afford a claimant a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With respect to a PTSD personal assault case, an after-the-fact medical opinion can serve as credible supporting evidence of the reported stressor.  See 38 C.F.R. § 3.304(f)(5); Patton v. West, 12 Vet. App. 272, 280 (1999).

Historically, the Veteran was afforded a VA examination in December 2003 for opinion as to whether she manifested PTSD and, if so, whether there was corroborating evidence that her PTSD was due to MST.  This examiner had review of the claims folder contents, to include STRs and SPRs.  This examiner pointed to multiple inconsistencies regarding the Veteran's allegations, both during the examination and documented in her medical records, to arrive at a determination that her allegation of MST in service was not credible.  This examiner also found that the Veteran did not meet the criteria for diagnosing PTSD due, in part, because she could not credibly describe flashbacks which she had previously claimed were due to PTSD and that she did not manifest avoidance symptomatology.  The opinion proffered considered all of the pertinent evidence of record at that time, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

An October 2013 Board decision reopened the claim of service connection for PTSD based upon a lay witness statement regarding knowledge of the MST event and treatment records suggesting that the Veteran manifested PTSD due to MST.  In light of the newly received evidence, which was added to the record subsequent to the December 2003 VA examination and opinion, the Board determined that another VA examination with an opinion was necessary in order to determine the current nature and etiology of all diagnosed psychiatric disorders - to include specific consideration as to whether there was evidence of behavior changes in service which could corroborate the claimed MST.  Unfortunately, the Veteran failed to report for her VA examination scheduled in April 2014.  

Notably, while the letter informing the Veteran of the time and place of the examination is not of record, the Board finds that the remainder of the evidence reveals that the Veteran was properly informed of her scheduled examination and that she failed to report to such examination without good cause.  In this regard, on March 5, 2014, the Appeals Management Center (AMC) initiated a Compensation and Pension (C&P) examination request with the Columbus, Ohio VA Medical Center (VAMC).  On that day, the AMC provided the Veteran notice of her pending VA examination.  On March 17, 2014, the Medical Administration Service (MAS) cancelled the examination request based upon the Veteran's failure to report.  Notably, the information from MAS reflects correct knowledge of the Veteran's last known address of record.

Thereafter, the AMC issued the Veteran a supplemental statement of the case (SSOC) in April 2014 which, inter alia, advised her as follows:

Failure to report for a VA examination scheduled for March 17, 2014 at the VAMC Columbus. 

In connection with your claim, a VA examination was scheduled; however, you failed to report for your VA examination scheduled on March 17, 2014 at the VAMC Columbus.  Evidence expected from this examination, which might have been material to the outcome of your claim, could not be considered.

To date, neither the Veteran nor her attorney has provided good cause for failing to report for VA examination in March 2014, requested another examination or, after receipt of the April 2014 SSOC, argued that notice of the March 17, 2014 VA examination was not received.  Thus, the Board finds that the Veteran failed to report for VA examination without good cause.  As the record contains psychiatric diagnoses not considered in a prior final denial, the Board will adjudicate this claim based on the evidence of record pursuant to 38 C.F.R. § 3.655(a).  As the Veteran failed in her duty to report for VA examination, she must assume the risks associated with her failure to report for VA examination.  Turk v. Peake, 21 Vet. App. 565, 567 (2008).

Notably, on review of the entire evidentiary record, the Board finds that an etiological opinion based on a record review would not be a proper substitute in this case.  The record includes a December 2003 VA examiner opinion which found that the Veteran's allegations of manifesting PTSD due to an MST event were not supported.  This assessment was based, in part, upon the inability of the Veteran to describe actual flashbacks which purportedly supported a PTSD diagnosis, and her inability to credibly describe how the MST event occurred.  As addressed below, the record contains material inconsistencies by the Veteran concerning her descriptions of her pre-service, in-service and post-service history, to include how and where the MST event occurred.  In this situation, an actual interview of the Veteran to determine her symptomatology and presentation of facts is deemed essential to confirm a PTSD diagnosis, to corroborate the claimed MST event and to evaluate the nature and etiology of any other acquired psychiatric disorders.

The Board also finds that the AOJ has substantially complied with the Board's October 2013 remand directives.  In this respect, the AOJ associated with the claims folder complete VA clinic records; sent the Veteran duty to assist letters in November 2013 and March 2014 in which specific details regarding the Veteran's claimed stressors were sought, to include details regarding any physical assault not involving the broken wine bottle and picking up body parts after an airplane crash, and inviting her to submit a statement from her former roommate, Kit, and requested that she submit or authorize VA to obtain pre-service records from her treatment provider in Zanesville; obtained SSA records; and attempted to schedule her for VA examination.  Therefore, the Board finds that the AOJ has substantially complied with the October 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claim.


II.  Analysis

The Veteran seeks to establish her entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  She primarily claims to manifest PTSD as a result of the following MST event:

      I was stationed in the Philippines in I believe in 1976, 1977.  A Phillipino Chief called me into his office.  His office was in the barracks there I lived.  He talked with me for a few minutes about work - then he started yelling that he hated all round eyed women.  He was married to an American and they were not getting along, so he took it out on me.  He had a much bigger build than me and he over-powered me.  He raped me.  The whole incident lasted about 15 to 20 minutes.  It was around 12 or 1 o'clock.  This was when the others were at work, out to lunch or off duty.
      I didn't feel safe talking to anyone about it.  I kept it bottled up inside.  About 21/2 months later, I found out I was pregnant.  I did not want to get out of the Navy, so it as arranged that I would get an abortion.  They sent me to Hawaii.  [T.M.] (Army) and his wife [L] knew that I was being sent to Hawaii for the abortion.  [L's] parents lived in Hawaii; they met me at the airport and took me to the hospital.  I had the abortion and after I was released from the hospital, I was sent back to the Philippines, back to the SAME place where the rape had occurred.  The SAME Chief was still working there.  I WAS and still AM frustrated at the inability to do anything about the rape.  We lived in a cubicle that had 4 "rooms" in it.  I told a girl named "Kit" about the incident; she is the only one in my room that I told over there.  I do not remember her last name.
      I was so frustrated over the rape that I started getting into trouble.  It was my way of lashing out.  Everyone was still going on about there normal day and I could not.  I had not been in trouble prior to the rape.  I was sent to Captains Mass two different times after the rape occurred.  Once was for a fight that occurred outside of the BAQ.  I ended up with 32 stitches.  The incident is in my service medical records that I had previously sent to you.  The other Captains Mass was for taking off my shoes during the Change of Command Ceremony.
      I was then transferred to Fallon, Nevada.  I didn't get along with my roommates.  I fought with them.  So, I was given my own room.  I couldn't stand to have other people around me, especially when I tried to sleep.  I wanted my door locked.
      I went home on leave to help bury my sister, when I came back I had another roommate.  We got into big fights.  I was put in a transit building after the anger episode with the new roommate.  I was there by myself.
      My life went downhill after the rape.  I was and AM so angry.  I was doing well in the service prior to the rape.  I am still being treated for my anger and for PTSD.  I drink to forget the images in my head.  I am on 19 different medications.  I'm not married, I don't trust men.  My life is a mess because of the rape.

See VA Form 21-4138 (Statement in Support of Claim) received July 2007.

The Veteran argues that her STRs and SPRs corroborate her MST event.  She states that, after the MST event occurred, there is documentary evidence of fights and anger episodes, a request for a roommate change, a request for a room by herself, a transfer request, a work performance decline, and an abortion.  See VA Form 9 received April 2010. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

With respect to psychiatric disabilities, a psychosis is deemed a chronic disease under 38 C.F.R. § 3.309(a).  These disorders include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder and substance-induced psychotic disorder.  38 C.F.R. § 3.384.

Notably, VA compensation is not payable for primary alcohol and drug abuse disorders.  38 U.S.C.A. §§ 1110, 1131.  See Allen v. Principi, 237 F. 3d. 1368, 1376-77 (Fed. Cir. 2001).  A personality disorder, which is not considered a disease or injury within the meaning of VA laws and regulations, is not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9; Winn v. Brown, 8 Vet. App. 510, 516 (1996).

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  Id.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  However, in this case, the Veteran does not contend, and the probative evidence of record shows, that she was not in combat.  As such, this presumption is not applicable.

Recent amendments to the regulation have eliminated the requirement of evidence corroborating the occurrence of the claimed in-service stressor in claims in which PTSD was diagnosed in service and in some claims in which the claimed stressor is related to the claimant's fear of hostile military or terrorist activity.

Specifically, 38 C.F.R. § 3.304(f) was amended during the course of the Veteran's appeal to read that if a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

"Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Here, the Veteran does not contend, and the probative evidence of record does not show, that she experienced fear of hostile military or terrorist activity.  As such, this presumption also is not applicable.

There also are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than the Veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  VA's Adjudication Procedures Manual (M21-1MR) also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.g.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).  

It is important to note that, for personal assault PTSD claims, an after-the-fact medical opinion may serve as the credible supporting evidence of the reported stressor.  Patton, 12 Vet. App. at 280.  Additionally, a Veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's STRs reflect that, upon clinical evaluation at her May 1975 enlistment examination, she had a normal psychiatric status.  She denied any pertinent psychiatric history.  She did report having a child in 1973 which, notably, she did not identify on her enlistment papers.  

In pertinent part, the Veteran was transferred to the U.S. Naval Air Station (USNAS) at Cubi Point in February 1976.  A March 1976 STR reflects that the Veteran presented to the clinic reporting contact with gonorrhea which was confirmed by laboratory testing.  

In May 1976, the Veteran was promoted to an Aviation Machinist's Mate (Reciprocating Mech) Airman (ADRAN).  

A July 1976 STR reflected the Veteran's treatment for trichomonas vaginalis (T-VAG).  Another July 1976 STR reflected a recommendation that the Veteran be provided a separate room, as well as a job working inside, due to pollen-induced allergies, possible asthma and photosensitivity to sunlight.  She was described as being in need of a sterile environment.  This request was denied on the basis that the Navy could not provide a separate room or the specialized treatment as recommended.  

An August 1976 STR reflected that the Veteran experienced excitability while taking Marax.  She was also treated for a urinary tract infection (UTI).

While stationed at Cubi Point, the Veteran sought to obtain a retroactive dependence allowance for her child born in 1973.  An investigation ensued about a potential fraudulent enlistment as the Veteran did not disclose a dependent upon enlistment.  In response, the Veteran reported that the recruiter advised her not to identify the child until after enlistment.  An August 1976 letter from the Commanding Officer at Cubi Point recommended the Veteran's retention in the Navy on the basis that she did not knowingly or intentionally make a false statement upon enlistment.  In recommending her retention, the Commanding Officer described the Veteran as a highly motivated person who had performed in an excellent manner and had a strong desire to remain in the Navy.

The Veteran underwent a gynecological examination on December 27, 1976.  She reported last having a menstrual period in October 1976.  Examination estimated a pregnancy of 8 to 10 weeks duration.  In March 1977, the Veteran underwent an elective abortion by dilation and curettage (D&C) at Tripler Army Medical Center.

The Veteran was hospitalized in April 1977 due to facial trauma reportedly due to an altercation in the enlisted barracks following a drinking episode at the Fleet Reserve.  This trauma had required suturing and plastic repair in the emergency room prior to transfer.  It was noted that an evaluation from the Alcohol Rehabilitation Unit described the Veteran as an alcohol abuser with the potential for alcoholism.

In June 1977, the Veteran presented to the infirmary with complaint of nervousness and anxiety pending a transfer to the Continental U.S. (CONUS).  She also described loss of sleep with headaches of increased severity.  She was requesting a prescription of Valium which she had used prior to entering the Navy.  The consulting examiner diagnosed tension headaches and provided a prescription of Fiorinal.

The Veteran underwent an elective abortion, at the Regional Medical Center in Oakland, California, in November 1977.  An undated gynecological record, created in approximately 1978 (based on the Veteran's reported age of 22), noted a prior history of two abortions (AB).

In January 1978, based upon her enlistment performance record, the Veteran was recommended for advancement to ADR3.  

A January 1979 STR reflected an assessment of multiple drug abuse.  The Veteran gave a history of in-service use of alcohol, marijuana, speed, blotter, and heroin.  

In May 1979, the Veteran was recommended for reenlistment.  Her trait averages throughout the course of her active duty, to include after the alleged MST event in approximately October/November 1996 (based upon the alleged rape resulting in a pregnancy discussed more fully below), did not show any significant deviations from her overall trait average provided upon discharge.

An undated formal examination report, which noted a prior history of an elective abortion, clinically evaluated the Veteran's psychiatric status as normal.

The Veteran filed her original claim for VA compensation in August 1979.  At that time, she made no mention of psychiatric disability.  Her initial VA C&P examination in October 1979 reflected no lay or medical evidence of psychiatric disability.

In pertinent part, the Veteran was admitted to VA in January 1997 to treat alcohol dependence.  At that time, she described a history of alcohol use since 15 years of age.  She was described as having no prior psychiatric history.  In March 1998, the Veteran was diagnosed with PTSD with depression as well as alcohol-induced anxiety.  At that time, she provided a history of a rape and witnessing body parts from an airplane crash in service as well as a gang rape after service.  An October 4, 2000 VA clinic record diagnosed the Veteran with PTSD due to rapes before and after service as evidenced by nightmares and flashbacks.  Other diagnoses include anxiety, depression, mood disorder NOS, anxiety disorder NOS, bipolar disorder, and psychotic disorder NOS.  The more recent treatment records describe the Veteran has manifesting cognitive dysfunction with delusional beliefs of having a sexually transmitted disease (STD).

The Veteran's private medical records reflect treatment for mood disorder NOS, alcohol dependence, and borderline personality disorder.  She is noted to carry a PTSD diagnosis.  She was described as living with her boyfriend and having two dogs.  An August 2003 mental status examination observed that the Veteran was "manipulative and somewhat evasive."

The Veteran underwent VA C&P examination in December 2003 to evaluate the nature and etiology of her claimed PTSD due to MST.  This examination, which lasted one hour and fifteen minutes, included review of the claims folder.  The Veteran was accompanied by her mother.  She reported living with a long-time boyfriend who was abusive and had an untreated mental illness.  On interview, the Veteran described a childhood history which involved anger outbursts at school.  She became pregnant at the age of 16 by her boyfriend J.T.  She denied any sexual molestation prior to service.  

In service, the Veteran described a history of explosive temper from the beginning of her Naval career.  For example, she did not like to take orders and admitted to responding to an order by pushing over a whole bank of lockers.  She described being handcuffed and raped by her Chief while stationed in the Philippines.  She was unsure of his name or why he might have picked on her, but she hinted ethnicity may have been a reason.  After the rape, she went to Hawaii for an abortion and, on return, she had a new Chief with whom she had a good relationship.  She was honorably discharged as an E4 and reported not advancing due to a lack of need for more E5s.  She denied significant problems with alcohol until after the rape, and described drinking a pint of Vodka daily since 1978.

Post-service, the Veteran had a common law husband who she met in the Navy.  She initially had a good job as a mechanic although she had been on probation due to drinking.  The Veteran's common law husband had a child with another woman and she eventually moved out.  She was fired from her job, experienced homelessness for two years and travelled with a man she met on the streets.  Thereafter, she had a very unstable life.

The December 2003 examination report then contains the following analysis:

MENTAL HEALTH HISTORY
The SMR of June 10 1977 stated that this Veteran had a mental disorder as a child and took Valium.  She does remember that she became very violent around the age of 14.  She doesn't remember any head injury around that time but another SMR of Feb 28, 1977 stated that she did claim a head injury at that age.
She is aware of a neck injury in an auto accident around the age of 8.
She has received treatment at the Six Counties Mental Health Center for the past 8 years.  She thinks that she has the diagnosis of Bipolar Disorder.  She failed on lithium claiming it didn't work.  She doesn't remember her other medications.
She currently takes Valium, Atarax, and trazadone.
She claims constant depression with social isolation, amotivation and dysphoria.
She denies suicide thoughts and psychotic features.  She believes that she has PTSD because "I have nightmares about the rape all the time."  There is no avoidance of sexual relations or personal relationships.  She loves her 4 dogs and continues to have strong interests in her pets.  She has 3 90-pound boxers and one "mutt".  She says that part of her sleep problem is that the dogs sleep with her and wa[k]e her up frequently.
Her screen for other symptoms for PTSD show that she has irritability, although this can be attributed to her alcohol use and perhaps personality features.  She corrected her mother throughout the interview and became irritable if her mother protested.  This has been a trait since her childhood.  She also has violent, explosive reactions that are more unpredictable and more than just irritability.  
One example was when she knocked over the lockers in Basic Training.
She has had no psychiatric hospitalizations.  She has had 3 inpatient treatments at Brecksville for alcohol dependence: 1995, 2000, and 2002.  She is angry because she has not been accepted for a 4th stay.  She admits that she was violent during her past visits and tried to start a sexual affair.

SUBSTANCE ABUSE HISTORY
This is significant for alcohol abuse since the age of 16.  She says that she started drinking in the 6th week of Basic and could keep it under control until the alleged rape.  She then began to drink anywhere from a pint to a quart of Vodka per day, with few periods of abstinence.  She claims very little other substance abuse and is adamant that she did not use any needles that may have led to her Hepatitis C.

MENTAL STATUS EXAM
She is poorly groomed and smells of alcohol and cigarettes.  Her face is very puffy and she struggles to breath at times.  She is very talkative and becomes upset if her mother tries to add information or correct something that she thinks may be wrong.  After the Veteran overrides her mother's comment, her mother remained calm as if she has been through this type of discussion and has learned not to fight it.  They appear to a have a good relationship, despite the arguing.  At first, this Veteran appeared cognitively impaired.  As she sobered up, her speech became less slurred and her thought processes were more logical.  She brought in a copy of her complicated health problems.  She began to perseverate on the fact that the records from the Six County Mental Health Center were not in the C-file and she was adamant that we send away for those.  Since it was possible that this type of request would not help her PTSD claim (they treat her for BPAD, alcohol dependence and Intermittent Explosive Disorder by her account) and would considerably slow down her claim, I told her the request was not necessary.  She began to battle me about this and kept returning to her desire to write for records.  She did finally accept my suggestion that she sign the request through the VARO.
She is often childlike and blames nearly all of her problems on others.  She denies any psychotic symptoms.  She likes to present herself as a strong woman who can be an equal in a man's profession of mechanics.  She admits to some thoughts of suicide, but denies any intentions.  She admits to overspending her funds on liquor, but does not believe that shows poor judgment.  
Despite her inebriation, she maintained alertness and orientation.  Her concentration was fair and her short-term memory was intact.

MEDICAL HISTORY
She has COPD with tobacco dependence.  The notes from her SMRs noted her extreme resistance to tobacco cessation even though she had pulmonary problems as far back as 1976.  Some of this problem was due to allergen sensitivity.  She also has hyperlipidemia and cardiovascular disease.  There is mention of a possible CVA in 5/01.  She is positive for Hepatitis C.  She has cervical dysplasia and a remote history of kidney failure that recovered.  She has had seizures although the etiology is unclear, possibly alcohol related.  She has a hiatal hernia and GERD.  Migraine headaches, cervical dysplasia, and chronic anemia and DJD are also problems.  She has sustained a rotator cuff tear, knee injuries, and a right ankle trauma.  There is an unclear history of multiple head injuries: one at age 8, another at age 14, and multiple that have been associated with fights that occurred in alcohol related fights.  Another Navy personnel hit her on the head with a glass bottle during the service in April of 1977.
Her last known list of medications from 9-20-02 included: diphenhydramine, hydroxyzine, fexofenadine, valproic acid, paroxetine, trazadone, rabeprazole, ibuprofen, flunisolide nasal spray, ipratroplum bromide with albuterol inhalers, pseudoephedrine and MVI.  She was to take cafergot for migraines.

IMPRESSION
The evidence does not support the claim of PTSD due to a rape in the military.  #1  She does not have the symptoms to support the diagnosis.  She claims nightmares but there is no evidence of avoidance symptoms.  She continues to have many pets is involved in a romantic relationship and is close to her family.  
She is actively pursuing a connection to the daughter she gave up at birth in 1973.
She believes that she uses alcohol to cover her anxiety and arousal symptoms from the rape, such as sleeplessness, poor concentration and irritability.  There are more plausible causes of her arousal symptoms, such as alcohol dependence alone, which pre-dated her alleged rape.
#2  Her claim of being raped is not credible.  She does not remember the name of the Chief she claims raped her.  She says that she did not fight his advances because of her fear and because she was handcuffed.  She is not able to describe how the handcuffing occurred.  It does not appear to be in her personality structure to be the type who would not actively resist a rape.  As she states frequently throughout her interview "if someone touches me, I hit them."  
She does not mention in the interview that there were two abortions.  It may be that she forgot, or that she actually had a history of frequent sexual relationships.  The notes in the C-file do not note any mention of rape for either of the pregnancies that were terminated.
#3  Her facts are often refuted in the record, making her an unreliable historian.  It is difficult to assess her cognitive functioning at this interview because she is inebriated.  However, the record is not consistent about many things in the past, also.  At one point in her SMR, she admitted under oath that she had lied about the birth of a child on her Naval admission forms and faced the possibility of dishonorable discharge in 1976.  The records show that at one point she admitted to a rape in high school.  At another point she admitted to head trauma at age 14, which she denies today.
#4  Her clinical records often state that she has a diagnosis of PTSD from a rape.  However this examiner could not find a past evaluation of her symptoms that supported that diagnosis.  There is mention of PTSD in the notes from Brecksville on 9-20-02.  This diagnosis was made on the presence of flashbacks, exaggerated startle, hypervigilance, and anger and distrust.  These symptoms are more than likely due to her alcohol dependence and explosive nature.  She may have had a head injury that compounded her explosivity.  The claim of flashbacks is not credible.  She could not describe flashbacks.
#5  Any disability that this Veteran may have is more likely than not, due to factors other than PTSD such as alcohol Intermittent Explosive disorder from traumatic brain injury and a possible BPAD.  She blames all of these conditions on PTSD, which is not possible with her history.  She likewise refuses to accept responsibility for job losses or her poor health.

DIAGNOSIS
Axis I 		Alcohol Dependence chronic and severe
		Bipolar Disorder, by her own history
		Probable Intermittent Explosive Disorder
Axis II	Deferred
Axis III	COPD
		Severe elevation of cholesterol
		Obesity
		Possible stroke in 2001
		Hepatitis C
		History of renal failure
		Migraine headaches
Axis IV	poor health, poor finances, and abusive boyfriend
Axis V	GAF is 30 due to her Alcohol dependence

COMPETENCY
She is not competent to manage her financial affairs.  Her history shows that she will spend funds on alcohol preferentially to the necessities of life, and lacks insight about this problem.

On the other hand, the Veteran's VA clinic records include diagnoses of PTSD due to MST or "service-connected" PTSD.  A VA physician in January 2010 provided the following letter on behalf of the Veteran:

To all involved with [the Veteran's] Care.  This Veteran has a positive diagnosis of PTSD added 4/09 by, Ms. [F].  The underlying trauma is Military Sexual Abuse.  Whichever agency is assisting this Veteran in filing her SC claim(s) should have the Veteran collect MH treatment records and include same in the claim.

Generally, MH treatment notes are sufficient evidence to progress with a SC claim.  I will be seeing the Veteran on 1/28/10 if the Veteran still requires a letter regarding her diagnosis.  I will provide same at that time.

Additionally, a February 2, 2010 VA physician's note includes the following opinion:

I have reviewed the patient's record and her current treatment.  I have known the patient for a number of years.  In my opinion, it is more likely than not that her PTSD is related to her military service.

The patient was sexually assaulted while in the military.

Notably, on May 13, 2010, the physician who wrote the February 2010 opinion described the MST event as follows:  

She said her boss a Philippine person raped her, said she was walking along the street, he grabbed her, pulled her into an alley, and raped her.

A July 2007 statement from R.H., who reported living with the Veteran prior to service, avers to the Veteran telling him about the rape during a port of duty call at Cubi Point Naval Air Station contemporaneous in time to the alleged MST.

At the outset, the Board observes that there is no direct evidence corroborating the alleged MST event other than the Veteran's testimony.  The Veteran generally describes not pursuing any type of action against the alleged perpetrator.  In proposing the current rules for personal assaults, VA recognized that "[m]any incidents of in-service personal assault are not officially reported."  65 Fed. Reg. 61,132, 61,132 (Oct. 16, 2000).

Clearly, the Veteran is competent to describe events which happened to her.  But, in addition to evaluating competence, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Unfortunately, the Board finds that the Veteran's account of the alleged MST event is not credible and, as described below, is not corroborated by credible supporting evidence.  

As a general rule, the Board may not determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  In the context of a sexual assault, the Board also cannot use the Veteran's failure to report an MST event as evidence against the event occurring as there is no reasonable expectation that such event would have been reported.  AZ at 1318-22.

However, the Board is not precluded from considering all "pertinent" evidence which has a tendency to prove or disprove a material fact.  AZ at 1311 (citing Fed.R.Evid. 401 and McCormick on Evidence § 185, at 994-1004 (7th ed.2013)).

Here, the Veteran has provided an irreconcilable and material discrepancy as to where the alleged MST event occurred.  For example, in her July 2007 stressor statement, the Veteran clearly described the event as occurring in her Chief's "office."  At her December 2003 VA examination, she stated that she had been "ordered to go see the Chief."  Yet, on March 14, 2010, the Veteran described to her treating VA physician that this same MST event occurred in an "alley" wherein she was pulled off the street unexpectedly.   

The Board also finds that the Veteran's description of how the alleged MST event occurred is inconsistent.  In December 2003, the VA examiner was unpersuaded from the Veteran's description of being handcuffed as she was "not able to describe how the handcuffing occurred."  On another occasion, the Veteran described being pinned down on a table with her arm held over her neck, see VA clinic record dated November 6, 2008, while on another occasion she described being pulled into an alley.  See VA clinic record dated March 14, 2010.  While not controlling on the Board's ultimate factual finding responsibility, the December 2003 VA examiner's impression that the Veteran's description of the MST event was not credible tends to weigh against a finding that the MST event occurred as claimed.  In this respect, the VA examiner interviewed the Veteran for an extensive period of time, has training and experience in interviewing patients, and has experience in evaluating the credibility of statements for purposes of proper medical diagnosis and treatment. 

The Veteran's claims file does contain some of the forms of alternative evidence that can be used to support a contention of MST under 38 C.F.R. § 3.304(f)(5).  For example, there is evidence of treatment for sexually transmitted disease, an abortion, substance abuse, a clinic visitation due to anxiety and nervousness, and behavioral abnormalities.  However, none of this evidence necessarily provides credible corroborating evidence of MST. 

The Veteran has consistently alleged that the MST event caused her to become pregnant and, ultimately, requiring an abortion.  Her memory of the actual date is not clear.  For example, in a statement submitted in December 2009, the Veteran recalled that the MST event occurred in March 1977.  She has always reported that the rape occurred at Cubi Point, and that her abortion occurred in Hawaii.

To evaluate the significance of alternate forms of evidence, the Board must first establish the approximate time frame when the alleged MST event occurred.  The Veteran was stationed at Cubi Point from February 1976 until January 1978.  During this time frame, the Veteran underwent an abortion in March 1977 at Tripler Army Medical Center and another abortion in November 1977 at the Regional Medical Center in Oakland, California.  The Board takes judicial notice that Tripler Army Medical Center is located in Hawaii.  See http://www.tamc.amedd.army.mil/.  See generally Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991) (Courts may take judicial notice of facts not subject to reasonable dispute).  The Veteran has also asserted that the MST event is corroborated by subsequent behavior changes such as the fighting incident which resulted in facial stitches.  See VA Form 21-4138 received July 2007.  The STRs document that the fighting incident took place in April 1977.  Thus, based on the Veteran's own assertions, the Board finds that the alleged MST event must have occurred prior to the March 1977 abortion in Hawaii.

Chronologically, a December 1976 gynecologic evaluation estimated the Veteran to be 8 to 10 weeks pregnant and, at that time, the Veteran reported having her last menstrual cycle in October 1976.  She had her abortion in March 1977.  Thus, the credible and persuasive evidence establishes that the MST event would have had to occur in the October/November 1976 timeframe.  Any allegation by the Veteran otherwise would be greatly outweighed by the contemporaneous documentation in service, to include her own statements therein and the clinical findings from the December 1976 gynecological examination.

Thus, the Veteran's clinic visitations in March 1976 and July 1976 for gonorrhea and trichomonas vaginalis, respectively, would not be corroborating evidence of the MST as they occurred months prior to when the MST event could have occurred.  Rather, this evidence shows that the Veteran had been sexually active at the time and potentially subject to becoming pregnant.

The Veteran also claims that the MST event was followed by behavior changes which include an explosive personality change and fighting behavior.  She asserts that an example includes the April 1977 event wherein she incurred facial scars due to fighting behavior.  However, according to her original statement to VA on this issue, the Veteran described being approached by a drunk and doped up individual, and that the injury occurred when a friend defended her by swinging a wine bottle.  See VA Form 21-4176, Report of Accidental Injury, received October 1979.  The October 1979 statement describes the Veteran as being a bystander which would not demonstrate a behavior change that would be corroborative of the alleged MST.  The April 1977 treatment record does not provide any further details other than that drinking was involved, which the Veteran reported in her October 1979 statement.

The Veteran has also described the alleged MST event caused her to distrust men to the extent that she had only been able to be sexually active with her former husband.  See VA clinic record dated November 6, 2008.  This description of behavior change conflicts with a prior statement to a VA physician in September 27, 2000 that she was sexually active with 2 male partners at that time.  It also conflicts with her statement to the December 2003 VA examiner that she had a boyfriend other than her ex-husband, and had attempted to start a sexual affair during an inpatient stay.  

The Veteran has further described that, following the alleged MST event, she developed an explosive personality and substance abuse.  The STRs confirm that she was described as an alcohol abuser with potential for alcoholism in April 1977, and diagnosed with multiple drug abuse in January 1979.  Yet, the Veteran has reported the onset of violent and explosive behavior in her teenage years and prior to the alleged MST event.  See, e.g, VA clinic record dated June 2, 2006 and VA C&P examination dated December 2003.  She has also reported the onset of alcohol use in her teenage years.  See, e.g., VA clinic record dated July 20, 2012.  Thus, the STRs do not, in and of themselves, demonstrate behavior changes due to MST.

The Veteran also alleges that, following the alleged MST event, her job performance declined.  A review of the SPRs reflects that her overall trait average during the entire course of her career does not reflect any significant deviations.  In fact, in January 1978, she was recommended for advancement in grade reflecting satisfactory performance.  At her December 2003 VA examination, the Veteran described having a new Chief upon her return from the abortion with whom she had a "good relationship" and described not advancing due to lack of advancement opportunities - rather than her performance.  Overall, the Board finds no evidence in the SPRs of a work performance decline which would be corroborative of an MST.

The Veteran also alleges that, following the alleged MST event, she was given her own room due to personality conflicts and required a change of duty station.  The Board finds no evidence in the SPRs that she was purposely assigned a separate room although there was a recommendation prior to the alleged MST event that she be assigned a separate room and job change to alleviate her hypersensitivity to allergens.  

The Veteran's STRs are significant for a June 1977 visitation, which is approximately 5 to 6 months after the alleged MST event, wherein she expressed nervousness, anxiety, loss of sleep and increased headaches pending a transfer from Cubi Point.  She requested a prescription of Valium which she had previously been prescribed prior to service.  The examiner attributed the Veteran's complaints to tension headaches, rather than an unidentifiable cause, for symptoms similar to that experienced by the Veteran prior to service.  Thus, the June 1977 treatment record does not provide credible supporting evidence of an MST as, by the Veteran's own statements, the visitation involved symptomatology which had been treated similarly prior to service.

Based upon the above, the Board finds that the general credibility, or lack thereof, concerning the Veteran's overall statements of record weighs against assigning significant probative weight to the accuracy of her statements alone.  Her direct testimony of the MST event in service is not deemed credible and, when viewed in context of potentially corroborative events in service, is deemed insufficient to establish credible supporting evidence that the MST event occurred.

The record also contains medical opinions for and against the Veteran's PTSD being attributable to the alleged MST event.  As indicated above, in a PTSD personal assault case, an after-the-fact medical opinion can serve as credible supporting evidence of the reported stressor.  See 38 C.F.R. § 3.304(f)(5); Patton, 12 Vet. App. at 280.  When faced with conflicting medical opinions, the Board must weigh the credibility and probative value each of the opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court indicated that the Federal Rules of Evidence for evaluating expert medical opinion before U.S. district courts, Fed.R.Evid. 702, are important, guiding factors to be used by VA adjudicators in evaluating the probative value of a medical opinion.  The factors identified in Fed.R.Evid 702 are as follows:

(1) the testimony is based upon sufficient facts or data; 
(2) the testimony is the product of reliable principles and methods; and 
(3) the expert witness has applied the principles and methods reliably to the facts of the case.

The Veteran's VA clinic records contain diagnoses by several clinicians that she manifests PTSD due to MST or "service-connected" PTSD.  Thus, these clinicians have found that the criteria for a PTSD diagnosis have been met and that MST is productive of that PTSD.  Inferentially, these clinicians express a belief that the MST event occurred.  The probative value of these opinions, however, is significantly reduced as they exclusively rely on the Veteran's own version of the MST event that, as discussed above, is not credible.  

For example, the opinion from the February 2010 physician is based upon a long-standing history of treating the Veteran with many of the treatment notes lacking any specifics of the MST event.  However, in May 2010, this physician noted that the alleged MST event occurred in an alley, which is materially contradicted by the Veteran's stressor statements to VA alleging that this MST event occurred in an office.  This material discrepancy reduces the probative value of this opinion.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinion based on an inaccurate factual premise has reduced probative value).

The record also contains a November 8, 2006 VA clinic record wherein the VA clinician noted that the Veteran discussed the details of her "horrid" experiences in the Philippines "that can almost truly explain her need for resorting to such addictive, pacifying behaviors w/ PTSD."  This examiner indicated that the Veteran discussed the exact times and details of her MST events which, unfortunately, are not documented in the treatment note.  However, those notes do reflect information from the Veteran which is inconsistent with her statements pursuing this claim.  

For example, the examiner noted the Veteran "had sexual trauma many times while in the military" which is not consistent with the Veteran's allegations over many years that only one MST event occurred.  Additionally, this examiner also noted that, following the MST event, she had only been able to be sexually active with her former husband.  As indicated above, the Veteran made prior statements reporting being sexually active with more than one partner other than her ex-husband, and attempting to start a sexual affair during an inpatient admission.

The Board also notes that the fact that the Veteran manifests PTSD according to these physicians does not, ipso facto, establish that an MST event occurred.  In this case, the Veteran has alleged manifesting PTSD before service, being gang raped after service, and being raped by her husband after service.  See, e.g., VA clinic records dated December 2005 and January 29, 2008.  Thus, there are alternate events reported by the Veteran which could be productive of PTSD.

Furthermore, as the Board has herein found the Veteran's report of MST to be not credible, any opinion linking her alleged PTSD to such event has no probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion).

On the other hand, the record contains opinion from a December 2003 VA C&P examiner that the Veteran did not meet the criteria for PTSD.  This conclusion included review of the entire claims folder at that time.  While acknowledging a diagnosis of PTSD in the clinic setting, the VA examiner found that the Veteran was unable to credibly describe having flashbacks which, in part, appeared to support her PTSD diagnosis.  This examiner also found that the Veteran did not manifest avoidance symptomatology with references to specific facts such as caring for many pets, being involved in a romantic relationship, being close to her family, and attempting to establish contact with a child she had given up for adoption prior to service.  This examiner found that her arousal symptoms were more plausibly caused by her alcohol dependence and her explosive personality which, by the Veteran's own admission, was present prior to service.  Additionally, this VA clinician looked to the Veteran's military records for corroborating evidence of an MST event but found that her allegations were not credible. 

As additional evidence had been added to the record since the December 2003 examination, to include additional records detailing the Veteran's psychiatric diagnoses, to include PTSD due to MST, and a lay statement detailing the nature of the in-service assault, the Board determined that a contemporaneous VA examination with an opinion was necessary in order to determine the current nature and etiology of all diagnosed psychiatric disorders - to include specific consideration as to whether there was evidence of behavior changes in service which could corroborate the claimed MST.  Unfortunately, the Veteran failed to report for her VA examination scheduled in April 2014, and the Board must decide the case based upon the evidence of record.  38 C.F.R. § 3.655(a).

The Board has also reviewed the June 2007 statement from R.H. who provides a first-hand account of being told by the Veteran that an MST event occurred contemporaneous in time to when the event occurred.  However, as determined above, the Veteran is deemed an unreliable historian who has provided a non-credible account of the MST event.  The probative value of the statement from R.H., which is based entirely from what the Veteran has said, is assigned very little probative weight which is substantially outweighed by the entire evidentiary record, to include the Veteran's contradictory account of the alleged MST event.

Overall, the Board places the greatest probative weight to the December 2003 VA opinion which found that the Veteran's report of an MST event in service is not credible.  This examiner had access to the entire claims folder which documented the Veteran's entire medical history in service and thereafter.  Additionally, the Board's citation above to significant portions of the December 2003 opinion demonstrates that the VA examiner provided a thorough, well-articulated opinion based upon specific facts in this case.  See Nieves-Rodriguez, supra; Stefl, supra. 

On the other hand, the VA clinician assessments lack any awareness of the service records which would serve to corroborate the MST event, and their assessments were made having no knowledge of the material discrepancies in the Veteran's description of the MST event in terms of where and how the MST event occurred as well as an awareness that her reported post-service symptomatology after the alleged MST event is not consistent with her documented history.  See Nieves-Rodriguez, supra, at 300 (a physician's knowledge of relevant case facts bears on the probative value assigned to a medical opinion).  Furthermore, the diagnoses and opinions provided are not fully articulated with support to specific facts in this case which are deemed reliable.

For these reasons, the Board finds the opinion of the December 2003 VA examiner substantially outweighs the opinions provided in the VA clinic records with respect to the PTSD due to MST and corroboration of the MST event.  

With respect to the Veteran's other alleged stressors/in-service events that she claims caused her PTSD and/or other psychiatric disorders, to include two instances of physical trauma, including being hit in the face while being held down at the neck and a fight where her friend hit another person with a wine bottle, which caused it to break and the shards of which hit her face, and picking up body parts of an airplane crash, the Board finds that, due to the lack of detail regarding such allegations of being hit in the face while being held down at the neck and picking up body parts, such incidents have not been verified.  In fact, the Veteran has not responded to VA's March 2014 request for further information regarding such alleged events so as to allow an attempt at verification.  Moreover, such allegations must be deemed not credible as they rely solely on her recollections which have been shown to be unreliable.  

However, the stressor involving the attempted assault resulting in a broken wine bottle has previously been accepted by VA (as documented in the November 1979 administrative decision determining whether that incident occurred in the line of duty and the RO's subsequent grant of service connection for facial scars resulting from the broken wine bottle).  Even so, there is no evidence that the Veteran has been diagnosed with PTSD due to such stressor.  

The record also reflects multiple other psychiatric diagnoses such as anxiety, depression, mood disorder NOS, anxiety disorder NOS, bipolar disorder and psychotic disorder NOS.  The Veteran's STRs reflect one occasion in June 1977 wherein she sought treatment for nervousness, anxiety, loss of sleep and headaches in the context of a pending transfer.  She was diagnosed and treated for tension headaches.  She was diagnosed as an alcohol abuser in April 1977, and with multiple drug use in January 1979.  Otherwise, the Veteran was not diagnosed with any chronic psychiatric disorder in service.  A formal examination report at the end of her service found the Veteran to have a normal psychiatric status.  

Thus, the Veteran's STRs tend to weigh against a claim of service connection for an acquired psychiatric disorder other than PTSD as she was not diagnosed with any chronic acquired psychiatric disorder in service.  Notably, service connection may not be granted for primary alcohol or substance abuse.  38 U.S.C.A. § 1131.

Post-service, the Veteran was not formally treated or diagnosed with any of these disorders until more than 18 years after service discharge.  This significant time lapse between service separation and post-service treatment is a factor which tends to weigh against a finding of in-service onset.  See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

The Board also finds no direct medical opinion of record which provides a nexus between these acquired psychiatric disorders, to include PTSD due to an incident other than MST, and any in-service event.  As indicated above, the Veteran did not report for VA examination in March 2014 which was directed, in part, to determine whether any psychiatric disorder could be attributable to service.  Thus, the Veteran's failure to assist VA in developing her claim has prevented VA from obtaining further opinion on this matter.

The Board has considered the Veteran own personal opinion as to the onset and etiology of her psychiatric disabilities.  Notably, the Veteran has some history of working as a home health care worker, but is not shown to possess any specialized education or training in diagnosing and treating an acquired psychiatric disorder.  The question of diagnosis and etiology of a mental disorder involves a medical subject concerning an internal psychological process extending beyond an immediately observable cause-and-effect relationship.  On the facts presented to the Board, the Veteran is not shown to be competent to address questions of diagnosis and etiology of a mental disorder which renders her own personal opinion as non-probative evidence.  To the extent her opinion has probative value, it is greatly outweighed by the opinion of the December 2003 VA examiner.

The Board also notes that the Veteran has reported, and multiple health care practitioners have observed, that she may experience a current acquired psychiatric disorder as the result of childhood experiences.  In fact, the Veteran has reported a brief period of formalized treatment at the age of 14.  Although such evidence may be viewed as raising an aggravation (of pre-existing condition/injury) theory of entitlement to service connection, the Board has determined that there is no competent and credible evidence of an in-service stressor (i.e. an aggravating occurrence).   

Further, and also as observed above, there is no credible evidence of a chronic mental disorder existing prior to 1998.  Again, the Board notes that the Veteran did not respond to VA's request to obtain records from Zanesville.  As such, the presumption of soundness would attach to the normal psychiatric evaluation given upon entry into service.  38 U.S.C.A. § 1111.

Finally, the Veteran alleges behavior changes and chronic psychiatric symptoms since service.  With respect to all psychiatric diagnoses other than psychosis, service connection based on a theory of continuity of symptomatology is precluded by the decision in Walker.  

The Board notes that there is no "medical nexus" requirement as it pertains to the diagnosis of psychotic disorder NOS.  However, the Board finds that any allegation of the onset of psychosis in service with continuity of symptomatology thereafter is not deemed credible on this record.  In this respect, the STRs show no evidence of psychotic symptoms and, when first obtaining treatment for alcohol abuse in 1997, the Veteran denied a significant psychiatric history.  The Board notes a curious reference to the Veteran having an allergy to Haldol, but there is no reliable information of record as to when and why this medication was prescribed.  See, e.g., VA clinic records dated December 1, 2008, August 31, 2009, and July 20, 2012.  Overall, the Board finds the Veteran's allegations of chronic psychiatric symptoms since service to be not credible and inconsistent with the entire evidentiary record.

Therefore, the Board finds that service connection is not warranted for the Veteran's acquired psychiatric disorders, to include PTSD.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


